Citation Nr: 0915897	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for depression with 
sleep problems.

3.  Entitlement to service connection for degenerative joint 
disease of the multiple joints of the right hand (claimed as 
arthritis of the right hand).

4.  Entitlement to service connection for degenerative joint 
disease of the multiple joints of the left hand (claimed as 
arthritis of the left hand).

5.  Entitlement to service connection for degenerative joint 
disease of the right knee (claimed as arthritis and gout of 
the right knee).

6.  Entitlement to service connection for degenerative joint 
disease of the left knee (claimed as arthritis and gout of 
the left knee).

7.  Entitlement to service connection for arthritis of the 
right ankle (also claimed as gout).

8.  Entitlement to service connection for healed avulsive 
trauma of the left ankle (claimed as arthritis and gout of 
the left ankle).

9.  Entitlement to service connection for thoracic scoliosis 
(claimed as arthritis of the lumbar spine).

10.  Entitlement to service connection for bilateral pes 
planus and hallux valgus (claimed as bilateral gout of the 
feet).

11.  Entitlement to service connection for actinic keratosis 
(claimed as spots on hands and skin cancer).

12.  Entitlement to service connection for benign prostatic 
hypertrophy (claimed as a prostate disability).

13.  Entitlement to service connection for hiatal hernia with 
esophageal stricture and gastroesophageal reflux disease 
(GERD) (claimed as hernia and acid reflux).

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for a heart 
disability.

16.  Entitlement to service connection for kidney stones.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to March 
1972. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office Center in 
Muskogee, Oklahoma (the RO) which denied service connection 
for the disabilities listed above.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

In August 2008, the Veteran requested a Travel Board hearing 
at the RO.  In a September 2008 statement, the Veteran 
indicated that he wanted a hearing in Washington, DC before a 
Veterans Law Judge.  The requested hearing was scheduled to 
be held on June 2, 2009.  However, in March 2009 the Veteran 
requested a videoconference hearing.

This case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a 
videoconference hearing.  The Veteran 
should be notified of the date, time, and 
place of such a hearing by letter mailed 
to his current address of record, with a 
copy to his representative.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




